Title: From Thomas Jefferson to William Davies, 4 April 1781
From: Jefferson, Thomas
To: Davies, William



Sir
In Council Apr. 4. 1781.

There are in the hands of Colo. Taylor for the use of his regiment of guards about 500 stand of arms. The regiment having gone to Maryland with the Conventioners was ordered at first to be discharged at Winchester and afterwards to be brought back to Charlottesville to be discharged there. It is therefore uncertain at which place those arms will be deposited.
Besides these there were lodged in the hands of the County Lieutenants in the counties round about the barracks about 150 stand of fine arms to each. The counties are supposed to have been Albemarle, Orange, Louisa, Goochland, Fluvanna, and perhaps Buckingham and Amherst. Our papers being lost we state both the number of arms and counties from memory only, and it is uncertainly recollected. Arms being exceedingly wanted we recommend to you to take measures for bringing these into public service as soon as possible. Some of them were lately I beleive ordered into the hands of smiths in that part of the country to be repaired.
I am with much respect Sir Your most obedt servt.,

Th: Jefferson

